EXHIBIT 10.1

 

MONACO COACH CORPORATION

 

1993 INCENTIVE STOCK OPTION PLAN

 

(as amended May 16, 2002)

 


1.             PURPOSES OF THE PLAN.  THE PURPOSES OF THIS STOCK PLAN ARE:

 

•                                          to attract and retain the best
available personnel for positions of substantial responsibility,

 

•                                          to provide additional incentive to
Employees, Directors and Consultants, and

 

•                                          to promote the success of the
Company’s business.

 

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant.  Stock
Purchase Rights may also be granted under the Plan.

 


2.             APPLICABILITY OF MAY 2002 AMENDMENTS.  OPTIONS OR, AS THE CASE
MAY BE, RESTRICTED STOCK GRANTED ON OR PRIOR MAY 16, 2002 SHALL NOT BE SUBJECT
TO SECTION 11(E) OF THE PLAN.  OPTIONS OR, AS THE CASE MAY BE, RESTRICTED STOCK
GRANTED SUBSEQUENT TO MAY 16, 2002 SHALL BE SUBJECT TO SECTION 11(E) OF THE
PLAN.

 


3.             DEFINITIONS.  AS USED HEREIN, THE FOLLOWING DEFINITIONS SHALL
APPLY:

 


(A)           “ADMINISTRATOR” MEANS THE BOARD OR ANY OF ITS COMMITTEES AS SHALL
BE ADMINISTERING THE PLAN, IN ACCORDANCE WITH SECTION 5 OF THE PLAN.

 


(B)           “APPLICABLE LAWS” MEANS THE REQUIREMENTS RELATING TO THE
ADMINISTRATION OF STOCK OPTION PLANS UNDER U.S. STATE CORPORATE LAWS, U.S.
FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR QUOTATION
SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE APPLICABLE LAWS OF
ANY FOREIGN COUNTRY OR JURISDICTION WHERE OPTIONS OR STOCK PURCHASE RIGHTS ARE,
OR WILL BE, GRANTED UNDER THE PLAN.

 


(C)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.

 


(D)           “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING
EVENTS:

 


(I)            ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D) OF
THE EXCHANGE ACT) BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 OF
THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY
REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL VOTING POWER REPRESENTED
BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR

 


(II)           THE CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF ALL
OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;

 

--------------------------------------------------------------------------------


 


(III)          A CHANGE IN THE COMPOSITION OF THE BOARD OCCURRING WITHIN A
TWO-YEAR PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY OF THE DIRECTORS ARE
INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS” MEANS DIRECTORS WHO EITHER (A) ARE
DIRECTORS AS OF THE EFFECTIVE DATE OF THE PLAN, OR (B) ARE ELECTED, OR NOMINATED
FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE VOTES OF AT LEAST A MAJORITY OF
THE INCUMBENT DIRECTORS AT THE TIME OF SUCH ELECTION OR NOMINATION (BUT WILL NOT
INCLUDE AN INDIVIDUAL WHOSE ELECTION OR NOMINATION IS IN CONNECTION WITH AN
ACTUAL OR THREATENED PROXY CONTEST RELATING TO THE ELECTION OF DIRECTORS TO THE
COMPANY); OR

 


(IV)          THE CONSUMMATION OF A MERGER OR CONSOLIDATION OF THE COMPANY WITH
ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION WHICH WOULD RESULT
IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR ITS PARENT) AT LEAST FIFTY
PERCENT (50%) OF THE TOTAL VOTING POWER REPRESENTED BY THE VOTING SECURITIES OF
THE COMPANY OR SUCH SURVIVING ENTITY OR ITS PARENT OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION.

 


(E)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

 


(F)            “COMMITTEE” MEANS A COMMITTEE OF DIRECTORS APPOINTED BY THE BOARD
IN ACCORDANCE WITH SECTION 5 OF THE PLAN.

 


(G)           “COMMON STOCK” MEANS THE COMMON STOCK OF THE COMPANY.

 


(H)           “COMPANY” MEANS MONACO COACH CORPORATION, A DELAWARE CORPORATION.

 


(I)            “CONSULTANT” MEANS ANY NATURAL PERSON, INCLUDING AN ADVISOR,
ENGAGED BY THE COMPANY OR A PARENT OR SUBSIDIARY TO RENDER SERVICES TO SUCH
ENTITY.

 


(J)            “DIRECTOR” MEANS A MEMBER OF THE BOARD.

 


(K)           “DISABILITY” MEANS TOTAL AND PERMANENT DISABILITY AS DEFINED IN
SECTION 22(E)(3) OF THE CODE.

 

(l)            “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company.  A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor. 
For purposes of Incentive Stock Options, no such leave may exceed ninety days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract.  If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, then three (3) months following the 91st day of
such leave any Incentive Stock Option held by the Optionee shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option.  Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

 


(M)          “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 


(N)           “FAIR MARKET VALUE” MEANS, AS OF ANY DATE, THE VALUE OF COMMON
STOCK DETER­MINED AS FOLLOWS:

 


(I)            IF THE COMMON STOCK IS LISTED ON ANY ESTAB­LISHED STOCK EXCHANGE
OR A NATIONAL MARKET SYSTEM, INCLUDING WITHOUT LIMITATION THE NASDAQ NATIONAL
MARKET OR THE NASDAQ SMALLCAP


 

2

--------------------------------------------------------------------------------


 


MARKET OF THE NASDAQ STOCK MARKET, ITS FAIR MARKET VALUE SHALL BE THE CLOSING
SALES PRICE FOR SUCH STOCK (OR THE CLOSING BID, IF NO SALES WERE REPORTED) AS
QUOTED ON SUCH EXCHANGE OR SYSTEM ON THE DAY OF DETERMINATION, AS REPORTED IN
THE WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS
RELIABLE;

 


(II)           IF THE COMMON STOCK IS REGULARLY QUOTED BY A RECOGNIZED
SECURITIES DEALER BUT SELLING PRICES ARE NOT REPORTED, THE FAIR MARKET VALUE OF
A SHARE OF COMMON STOCK SHALL BE THE MEAN BETWEEN THE HIGH BID AND LOW ASKED
PRICES FOR THE COMMON STOCK ON THE DAY OF DETER­MINATION, AS REPORTED IN THE
WALL STREET JOURNAL OR SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE; OR

 


(III)          IN THE ABSENCE OF AN ESTABLISHED MARKET FOR THE COMMON STOCK, THE
FAIR MARKET VALUE SHALL BE DETERMINED IN GOOD FAITH BY THE ADMINISTRATOR.

 


(O)           “INCENTIVE STOCK OPTION” MEANS AN OPTION INTENDED TO QUALIFY AS AN
INCENTIVE STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE CODE AND THE
REGULATIONS PROMULGATED THEREUNDER.

 


(P)           “NONSTATUTORY STOCK OPTION” MEANS AN OPTION NOT INTENDED TO
QUALIFY AS AN INCENTIVE STOCK OPTION.

 


(Q)           “NOTICE OF GRANT” MEANS A WRITTEN OR ELECTRONIC NOTICE EVIDENCING
CERTAIN TERMS AND CONDITIONS OF AN INDIVIDUAL OPTION OR STOCK PURCHASE RIGHT
GRANT.  THE NOTICE OF GRANT IS PART OF THE OPTION AGREEMENT.

 


(R)            “OFFICER” MEANS A PERSON WHO IS AN OFFICER OF THE COMPANY WITHIN
THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER.

 


(S)           “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT TO THE PLAN.

 


(T)            “OPTION AGREEMENT” MEANS AN AGREEMENT BETWEEN THE COMPANY AND AN
OPTIONEE EVIDENCING THE TERMS AND CONDITIONS OF AN INDIVIDUAL OPTION GRANT.  THE
OPTION AGREEMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN.

 


(U)           “OPTION EXCHANGE PROGRAM” MEANS A PROGRAM WHEREBY OUTSTANDING
OPTIONS ARE SURRENDERED IN EXCHANGE FOR OTHER OPTIONS.


 


(V)           “OPTIONED STOCK” MEANS THE COMMON STOCK SUBJECT TO AN OPTION OR
STOCK PURCHASE RIGHT.


 


(W)          “OPTIONEE” MEANS THE HOLDER OF AN OUTSTANDING OPTION OR STOCK
PURCHASE RIGHT GRANTED UNDER THE PLAN.


 


(X)            “PARENT” MEANS A “PARENT CORPORATION,” WHETHER NOW OR HEREAFTER
EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


 


(Y)           “PLAN” MEANS THIS1992 INCENTIVE STOCK OPTION PLAN, AS AMENDED.


 


(Z)            “RESTRICTED STOCK” MEANS SHARES OF COMMON STOCK ACQUIRED PURSUANT
TO A GRANT OF STOCK PURCHASE RIGHTS UNDER SECTION 12 OF THE PLAN.


 


(AA)         “RESTRICTED STOCK PURCHASE AGREEMENT” MEANS A WRITTEN AGREEMENT
BETWEEN THE COMPANY AND THE OPTIONEE EVIDENCING THE TERMS AND RESTRICTIONS
APPLYING TO STOCK PURCHASED UNDER A STOCK


 

3

--------------------------------------------------------------------------------


 


PURCHASE RIGHT.  THE RESTRICTED STOCK PURCHASE AGREEMENT IS SUBJECT TO THE TERMS
AND CONDITIONS OF THE PLAN AND THE NOTICE OF GRANT.


 


(BB)         “RETIREMENT” MEANS A SERVICE PROVIDER WHO RETIRES FROM THE COMPANY
ON OR AFTER AGE SIXTY-TWO (62) AND SUCH SERVICE PROVIDER HAS AT LEAST FIVE (5)
YEARS OF SERVICE WITH THE COMPANY AT THE DATE OF RETIREMENT; PROVIDED, THAT, THE
ADMINISTRATOR, NOTWITHSTANDING THE FOREGOING, HAS THE DISCRETION TO DETERMINE
WHEN A SERVICE PROVIDER RETIRES SO LONG AS SUCH DETERMINATION IS NOT LESS
FAVORABLE THAN PROVIDED FOR IN THE FOREGOING DEFINITION.


 


(CC)         “RULE 16B-3” MEANS RULE 16B-3 OF THE EXCHANGE ACT OR ANY SUCCESSOR
TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS BEING EXERCISED WITH RESPECT TO
THE PLAN.


 


(DD)         “SECTION 16(B) “ MEANS SECTION 16(B) OF THE EXCHANGE ACT.


 


(EE)         “SERVICE PROVIDER” MEANS AN EMPLOYEE, DIRECTOR OR CONSULTANT.


 


(FF)           “SHARE” MEANS A SHARE OF THE COMMON STOCK, AS ADJUSTED IN
ACCORDANCE WITH SECTION 14 OF THE PLAN.


 


(GG)         “STOCK PURCHASE RIGHT” MEANS THE RIGHT TO PURCHASE COMMON STOCK
PURSUANT TO SECTION 12 OF THE PLAN, AS EVIDENCED BY A NOTICE OF GRANT.


 


(HH)         “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION”, WHETHER NOW OR
HEREAFTER EXIST­ING, AS DEFINED IN SECTION 424(F) OF THE CODE.


 


4.             STOCK SUBJECT TO THE PLAN.  SUBJECT TO THE PROVISIONS OF
SECTION 14 OF THE PLAN, THE MAXIMUM AGGREGATE NUMBER OF SHARES THAT MAY BE
OPTIONED AND SOLD UNDER THE PLAN IS 3,257,813 SHARES.  THE SHARES MAY BE
AUTHORIZED, BUT UNISSUED, OR REACQUIRED COMMON STOCK.


 

If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether upon exercise of an Option or Right, shall not be returned to
the Plan and shall not become available for future distribution under the Plan,
except that if Shares of Restricted Stock are repurchased by the Company at
their original purchase price, such Shares shall become available for future
grant under the Plan.

 


5.             ADMINISTRATION OF THE PLAN.


 

(a)           Procedure.


 


(I)            MULTIPLE ADMINISTRATIVE BODIES.  DIFFERENT COMMITTEES WITH
RESPECT TO DIFFERENT GROUPS OF SERVICE PROVIDERS MAY ADMINISTER THE PLAN.


 


(II)           SECTION 162(M).  TO THE EXTENT THAT THE ADMINISTRATOR DETERMINES
IT TO BE DESIRABLE TO QUALIFY OPTIONS GRANTED HEREUNDER AS “PERFORMANCE-BASED
COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE, THE PLAN SHALL
BE ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE DIRECTORS” WITHIN THE
MEANING OF SECTION 162(M) OF THE CODE.


 

4

--------------------------------------------------------------------------------


 


(III)          RULE 16B-3.  TO THE EXTENT DESIRABLE TO QUALIFY TRANSACTIONS
HEREUNDER AS EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS CONTEMPLATED HEREUNDER
SHALL BE STRUCTURED TO SATISFY THE REQUIREMENTS FOR EXEMPTION UNDER RULE 16B-3.


 


(IV)          OTHER ADMINISTRATION.  OTHER THAN AS PROVIDED ABOVE, THE PLAN
SHALL BE ADMINISTERED BY (A) THE BOARD OR (B) A COMMITTEE, WHICH COMMITTEE SHALL
BE CONSTITUTED TO SATISFY APPLICABLE LAWS.


 

(b)           Powers of the Administrator.  Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator shall have the authority, in
its discre­tion:


 


(I)            TO DETERMINE THE FAIR MARKET VALUE;


 


(II)           TO SELECT THE SERVICE PROVIDERS TO WHOM OPTIONS AND STOCK
PURCHASE RIGHTS MAY BE GRANTED HEREUNDER;


 


(III)          TO DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE COVERED
BY EACH OPTION AND STOCK PURCHASE RIGHT GRANTED HEREUNDER;


 


(IV)          TO APPROVE FORMS OF AGREEMENT FOR USE UNDER THE PLAN;


 


(V)           TO DETERMINE THE TERMS AND CONDITIONS, NOT INCONSISTENT WITH THE
TERMS OF THE PLAN, OF ANY OPTION OR STOCK PURCHASE RIGHT GRANTED HEREUNDER. 
SUCH TERMS AND CONDITIONS INCLUDE, BUT ARE NOT LIMITED TO, THE EXERCISE PRICE,
THE TIME OR TIMES WHEN OPTIONS OR STOCK PURCHASE RIGHTS MAY BE EXERCISED (WHICH
MAY BE BASED ON PERFORMANCE CRITERIA), ANY VESTING ACCELERATION OR WAIVER OF
FORFEITURE RESTRICTIONS, AND ANY RESTRICTION OR LIMITATION REGARDING ANY OPTION
OR STOCK PURCHASE RIGHT OR THE SHARES OF COMMON STOCK RELATING THERETO, BASED IN
EACH CASE ON SUCH FACTORS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, SHALL
DETERMINE;


 


(VI)          TO REDUCE THE EXERCISE PRICE OF ANY OPTION OR STOCK PURCHASE RIGHT
TO THE THEN CURRENT FAIR MARKET VALUE IF THE FAIR MARKET VALUE OF THE COMMON
STOCK COVERED BY SUCH OPTION OR STOCK PURCHASE RIGHT SHALL HAVE DECLINED SINCE
THE DATE THE OPTION OR STOCK PURCHASE RIGHT WAS GRANTED;


 


(VII)         TO INSTITUTE AN OPTION EXCHANGE PROGRAM;


 


(VIII)        TO CONSTRUE AND INTERPRET THE TERMS OF THE PLAN AND AWARDS GRANTED
PURSUANT TO THE PLAN;


 


(IX)           TO PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO
THE PLAN, INCLUDING RULES AND REGULATIONS RELATING TO SUB-PLANS ESTABLISHED FOR
THE PURPOSE OF SATISFYING APPLICABLE FOREIGN LAWS;


 


(X)            TO MODIFY OR AMEND EACH OPTION OR STOCK PURCHASE RIGHT (SUBJECT
TO SECTION 16(C) OF THE PLAN), INCLUDING THE DISCRETIONARY AUTHORITY TO EXTEND
THE POST-TERMINATION EXERCISABILITY PERIOD OF OPTIONS LONGER THAN IS OTHERWISE
PROVIDED FOR IN THE PLAN;


 


(XI)           TO ALLOW OPTIONEES TO SATISFY WITHHOLDING TAX OBLIGATIONS BY
ELECTING TO HAVE THE COMPANY WITHHOLD FROM THE SHARES TO BE ISSUED UPON EXERCISE
OF AN OPTION OR STOCK PURCHASE RIGHT THAT NUMBER OF SHARES HAVING A FAIR MARKET
VALUE EQUAL TO THE MINIMUM AMOUNT REQUIRED TO BE WITHHELD.  THE


 

5

--------------------------------------------------------------------------------


 


FAIR MARKET VALUE OF THE SHARES TO BE WITHHELD SHALL BE DETERMINED ON THE DATE
THAT THE AMOUNT OF TAX TO BE WITHHELD IS TO BE DETERMINED.  ALL ELECTIONS BY AN
OPTIONEE TO HAVE SHARES WITHHELD FOR THIS PURPOSE SHALL BE MADE IN SUCH FORM AND
UNDER SUCH CONDITIONS AS THE ADMINISTRATOR MAY DEEM NECESSARY OR ADVISABLE;


 


(XII)          TO AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF THE COMPANY ANY
INSTRU­MENT REQUIRED TO EFFECT THE GRANT OF AN OPTION OR STOCK PURCHASE RIGHT
PREVIOUSLY GRANTED BY THE ADMINISTRATOR;


 


(XIII)         TO MAKE ALL OTHER DETERMINATIONS DEEMED NECESSARY OR ADVISABLE
FOR ADMINISTERING THE PLAN.


 


(C)           EFFECT OF ADMINISTRATOR’S DECISION.  THE ADMINISTRATOR’S
DECISIONS, DETERMINA­TIONS AND INTERPRETATIONS SHALL BE FINAL AND BINDING ON ALL
OPTIONEES AND ANY OTHER HOLDERS OF OPTIONS OR STOCK PURCHASE RIGHTS.


 


6.             ELIGIBILITY.  NONSTATUTORY STOCK OPTIONS AND STOCK PURCHASE
RIGHTS MAY BE GRANTED TO SERVICE PROVIDERS.  INCENTIVE STOCK OPTIONS MAY BE
GRANTED ONLY TO EMPLOYEES.


 


7.             LIMITATIONS.


 


(A)           EACH OPTION SHALL BE DESIGNATED IN THE OPTION AGREEMENT AS EITHER
AN INCENTIVE STOCK OPTION OR A NONSTATUTORY STOCK OPTION.  HOWEVER,
NOTWITHSTANDING SUCH DESIGNA­TION, TO THE EXTENT THAT THE AGGREGATE FAIR MARKET
VALUE OF THE SHARES WITH RESPECT TO WHICH INCENTIVE STOCK OPTIONS ARE
EXERCISABLE FOR THE FIRST TIME BY THE OPTIONEE DURING ANY CALENDAR YEAR (UNDER
ALL PLANS OF THE COMPANY AND ANY PARENT OR SUBSIDIARY) EXCEEDS $100,000, SUCH
OPTIONS SHALL BE TREATED AS NONSTATUTORY STOCK OPTIONS.  FOR PURPOSES OF THIS
SECTION 7(A), INCENTIVE STOCK OPTIONS SHALL BE TAKEN INTO ACCOUNT IN THE ORDER
IN WHICH THEY WERE GRANTED.  THE FAIR MARKET VALUE OF THE SHARES SHALL BE
DETERMINED AS OF THE TIME THE OPTION WITH RESPECT TO SUCH SHARES IS GRANTED.


 


(B)           NEITHER THE PLAN NOR ANY OPTION OR STOCK PURCHASE RIGHT SHALL
CONFER UPON AN OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUING THE OPTIONEE’S
RELATIONSHIP AS A SERVICE PROVIDER WITH THE COMPANY, NOR SHALL THEY INTERFERE IN
ANY WAY WITH THE OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE SUCH
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE.


 


(C)           THE FOLLOWING LIMITATIONS SHALL APPLY TO GRANTS OF OPTIONS:


 


(I)            NO SERVICE PROVIDER SHALL BE GRANTED, IN ANY FISCAL YEAR OF THE
COMPANY, OPTIONS TO PURCHASE MORE THAN 100,000 SHARES.


 


(II)           THE FOREGOING LIMITATIONS SHALL BE ADJUSTED PROPORTIONATELY IN
CONNECTION WITH ANY CHANGE IN THE COMPANY’S CAPITALIZATION AS DESCRIBED IN
SECTION 14.


 


(III)          IF AN OPTION IS CANCELLED IN THE SAME FISCAL YEAR OF THE COMPANY
IN WHICH IT WAS GRANTED (OTHER THAN IN CONNECTION WITH A TRANSACTION DESCRIBED
IN SECTION 14), THE CANCELLED OPTION WILL BE COUNTED AGAINST THE LIMITS SET
FORTH IN SUBSECTIONS (I) AND (II) ABOVE.  FOR THIS PURPOSE, IF THE EXERCISE
PRICE OF AN OPTION IS REDUCED, THE TRANSACTION WILL BE TREATED AS A CANCELLATION
OF THE OPTION AND THE GRANT OF A NEW OPTION.


 


8.             TERM OF PLAN.  SUBJECT TO SECTION 20 OF THE PLAN, THE PLAN SHALL
BECOME EFFECTIVE UPON ITS ADOPTION BY THE BOARD.  IT SHALL CONTINUE IN EFFECT
FOR A TERM OF TEN (10) YEARS UNLESS TERMINATED EARLIER UNDER SECTION 16 OF THE
PLAN.


 

6

--------------------------------------------------------------------------------


 


9.             TERM OF OPTION.  THE TERM OF EACH OPTION SHALL BE STATED IN THE
OPTION AGREEMENT.  IN THE CASE OF AN INCENTIVE STOCK OPTION, THE TERM SHALL BE
TEN (10) YEARS FROM THE DATE OF GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED IN
THE OPTION AGREEMENT.  MOREOVER, IN THE CASE OF AN INCENTIVE STOCK OPTION
GRANTED TO AN OPTIONEE WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED,
OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING
POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE
TERM OF THE INCENTIVE STOCK OPTION SHALL BE FIVE (5) YEARS FROM THE DATE OF
GRANT OR SUCH SHORTER TERM AS MAY BE PROVIDED IN THE OPTION AGREEMENT.


 


10.           OPTION EXERCISE PRICE AND CONSIDERATION.


 


(A)           EXERCISE PRICE.  THE PER SHARE EXERCISE PRICE FOR THE SHARES TO BE
ISSUED PURSUANT TO EXERCISE OF AN OPTION SHALL BE DETERMINED BY THE
ADMINISTRATOR, SUBJECT TO THE FOLLOWING:


 


(I)            IN THE CASE OF AN INCENTIVE STOCK OPTION


 

(A)          GRANTED TO AN EMPLOYEE WHO, AT THE TIME THE INCENTIVE STOCK OPTION
IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF THE VOTING
POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE
PER SHARE EXERCISE PRICE SHALL BE NO LESS THAN 110% OF THE FAIR MARKET VALUE PER
SHARE ON THE DATE OF GRANT.

 

(B)           GRANTED TO ANY EMPLOYEE OTHER THAN AN EMPLOYEE DESCRIBED IN
PARAGRAPH (A) IMMEDIATELY ABOVE, THE PER SHARE EXERCISE PRICE SHALL BE NO LESS
THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT.

 


(II)           IN THE CASE OF A NONSTATUTORY STOCK OPTION, THE PER SHARE
EXERCISE PRICE SHALL BE DETERMINED BY THE ADMINISTRATOR.  IN THE CASE OF A
NONSTATUTORY STOCK OPTION INTENDED TO QUALIFY AS “PERFORMANCE-BASED
COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE, THE PER SHARE
EXERCISE PRICE SHALL BE NO LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON
THE DATE OF GRANT.


 


(III)          NOTWITHSTANDING THE FOREGOING, OPTIONS MAY BE GRANTED WITH A PER
SHARE EXERCISE PRICE OF LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE
DATE OF GRANT PURSUANT TO A MERGER OR OTHER CORPORATE TRANSACTION.


 


(B)           WAITING PERIOD AND EXERCISE DATES.  AT THE TIME AN OPTION IS
GRANTED, THE ADMINISTRATOR SHALL FIX THE PERIOD WITHIN WHICH THE OPTION MAY BE
EXERCISED AND SHALL DETERMINE ANY CON­DITIONS THAT MUST BE SATISFIED BEFORE THE
OPTION MAY BE EXERCISED.


 


(C)           FORM OF CONSIDERATION.  THE ADMINISTRATOR SHALL DETERMINE THE
ACCEPTABLE FORM OF CONSIDERATION FOR EXERCISING AN OPTION, INCLUDING THE METHOD
OF PAYMENT.  IN THE CASE OF AN INCENTIVE STOCK OPTION, THE ADMINISTRATOR SHALL
DETERMINE THE ACCEPTABLE FORM OF CONSIDERATION AT THE TIME OF GRANT.  SUCH
CONSIDERATION MAY CONSIST ENTIRELY OF:


 


(I)            CASH;


 


(II)           CHECK;


 


(III)          PROMISSORY NOTE;


 


(IV)          OTHER SHARES WHICH, IN THE CASE OF SHARES ACQUIRED DIRECTLY OR
INDIRECTLY FROM THE COMPANY, (A) HAVE BEEN OWNED BY THE OPTIONEE FOR MORE THAN
SIX (6) MONTHS ON THE DATE OF SURRENDER,


 

7

--------------------------------------------------------------------------------


 

and (B) have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;


 


(V)           CONSIDERATION RECEIVED BY THE COMPANY UNDER A CASHLESS EXERCISE
PROGRAM IMPLEMENTED BY THE COMPANY IN CONNECTION WITH THE PLAN;


 


(VI)          A REDUCTION IN THE AMOUNT OF ANY COMPANY LIABILITY TO THE
OPTIONEE, INCLUDING ANY LIABILITY ATTRIBUTABLE TO THE OPTIONEE’S PARTICIPATION
IN ANY COMPANY-SPONSORED DEFERRED COMPENSATION PROGRAM OR ARRANGEMENT;


 


(VII)         ANY COMBINATION OF THE FOREGOING METHODS OF PAYMENT; OR


 


(VIII)        SUCH OTHER CONSIDERATION AND METHOD OF PAYMENT FOR THE ISSUANCE OF
SHARES TO THE EXTENT PERMITTED BY APPLICABLE LAWS.


 


11.           EXERCISE OF OPTION.


 


(A)           PROCEDURE FOR EXERCISE; RIGHTS AS A STOCKHOLDER.  ANY OPTION
GRANTED HERE­UNDER SHALL BE EXERCISABLE ACCORDING TO THE TERMS OF THE PLAN AND
AT SUCH TIMES AND UNDER SUCH CONDITIONS AS DETERMINED BY THE ADMINISTRATOR AND
SET FORTH IN THE OPTION AGREEMENT.  UNLESS THE ADMINISTRATOR PROVIDES OTHERWISE,
VESTING OF OPTIONS GRANTED HEREUNDER SHALL BE SUSPENDED DURING ANY UNPAID LEAVE
OF ABSENCE.  AN OPTION MAY NOT BE EXERCISED FOR A FRACTION OF A SHARE.


 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan.  Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse.  Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option.  The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 


(B)           TERMINATION OF RELATIONSHIP AS A SERVICE PROVIDER.  IF AN OPTIONEE
CEASES TO BE A SERVICE PROVIDER, OTHER THAN UPON THE OPTIONEE’S DEATH,
DISABILITY, OR RETIREMENT THE OPTIONEE MAY EXERCISE HIS OR HER OPTION WITHIN
SUCH PERIOD OF TIME AS IS SPECIFIED IN THE OPTION AGREEMENT TO THE EXTENT THAT
THE OPTION IS VESTED ON THE DATE OF TERMINATION (BUT IN NO EVENT LATER THAN THE
EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE OPTION AGREEMENT).  IN
THE ABSENCE OF A SPECIFIED TIME IN THE OPTION AGREEMENT, THE OPTION SHALL REMAIN
EXERCISABLE FOR THREE (3) MONTHS FOLLOWING THE OPTIONEE’S TERMINATION.  IF, ON
THE DATE OF TERMINATION, THE OPTIONEE IS NOT VESTED AS TO HIS OR HER ENTIRE
OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE OPTION SHALL REVERT TO
THE PLAN.  IF, AFTER TERMINATION, THE OPTIONEE DOES NOT EXERCISE HIS OR HER
OPTION WITHIN THE TIME SPECIFIED BY THE ADMINISTRATOR, THE OPTION SHALL
TERMINATE, AND THE SHARES COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.

 

8

--------------------------------------------------------------------------------


 


(C)           DISABILITY OF OPTIONEE.  IF AN OPTIONEE CEASES TO BE A SERVICE
PROVIDER AS A RESULT OF THE OPTIONEE’S DISABILITY, THE OPTION GRANTED HEREUNDER
TO SUCH OPTIONEE SHALL BECOME VESTED AND EXERCISABLE FOR THE FULL NUMBER OF
SHARES COVERED BY THE OPTION.  THE OPTIONEE MAY EXERCISE HIS OR HER OPTION AT
ANY TIME WITHIN TWELVE (12) MONTHS FROM THE DATE OF SUCH TERMINATION (BUT IN NO
EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE
NOTICE OF GRANT).  IF, AFTER TERMINATION, THE OPTIONEE DOES NOT EXERCISE HIS OR
HER OPTION WITHIN THE TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE, AND THE
SHARES COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.


 


(D)           DEATH OF OPTIONEE.  IF AN OPTIONEE DIES WHILE A SERVICE PROVIDER,
THE OPTION SHALL BECOME VESTED AND EXERCISABLE FOR THE FULL NUMBER OF SHARES
COVERED BY THE OPTION.  THE OPTION HELD BY THE OPTIONEE AT THE TIME OF DEATH MAY
BE EXERCISED AT ANY TIME WITHIN TWELVE (12) MONTHS FOLLOWING THE DATE OF DEATH
OF OPTIONEE BY THE OPTIONEE’S DESIGNATED BENEFICIARY, PROVIDED SUCH BENEFICIARY
HAS BEEN DESIGNATED PRIOR TO OPTIONEE’S DEATH IN A FORM ACCEPTABLE TO THE
ADMINISTRATOR.  IN NO EVENT SHALL AN OPTION BE EXERCISED LATER THAN THE
EXPIRATION OF THE TERM OF THE OPTION, AS SET FORTH IN THE OPTION AGREEMENT.  IF
NO SUCH BENEFICIARY HAS BEEN DESIGNATED BY THE OPTIONEE, THEN SUCH OPTION MAY BE
EXERCISED BY THE PERSONAL REPRESENTATIVE OF THE OPTIONEE’S ESTATE OR BY THE
PERSON(S) TO WHOM THE OPTION IS TRANSFERRED PURSUANT TO THE OPTIONEE’S WILL OR
IN ACCORDANCE WITH THE LAWS OF DESCENT AND DISTRIBUTION.  IF THE OPTION IS NOT
SO EXERCISED WITHIN THE TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE, AND
THE SHARES COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.


 


(E)           RETIREMENT OF OPTIONEE.  IN THE EVENT OF AN OPTIONEE’S RETIREMENT
WHILE A SERVICE PROVIDER, THE OPTION SHALL BECOME VESTED AND EXERCISABLE FOR THE
FULL NUMBER OF SHARES COVERED BY THE OPTION.  THE OPTION HELD BY THE OPTIONEE AT
THE TIME OF RETIREMENT MAY BE EXERCISED AT ANY TIME WITHIN TWELVE (12) MONTHS
FOLLOWING THE DATE OF RETIREMENT; PROVIDED, HOWEVER, THAT (I) THIS SUBSECTION
(E) SHALL NOT APPLY TO GRANTS MADE ON OR BEFORE MAY 16, 2002, AND (II) THIS
SUBSECTION (E) SHALL APPLY TO GRANTS MADE ON OR AFTER MAY 17, 2002.  IN NO EVENT
SHALL AN OPTION BE EXERCISED LATER THAN THE EXPIRATION OF THE TERM OF THE
OPTION, AS SET FORTH IN THE OPTION AGREEMENT.  IF THE OPTION IS NOT SO EXERCISED
WITHIN THE TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE, AND THE SHARES
COVERED BY SUCH OPTION SHALL REVERT TO THE PLAN.


 


12.           STOCK PURCHASE RIGHTS.


 


(A)           RIGHTS TO PURCHASE.  STOCK PURCHASE RIGHTS MAY BE ISSUED EITHER
ALONE, IN ADDITION TO, OR IN TANDEM WITH OTHER AWARDS GRANTED UNDER THE PLAN
AND/OR CASH AWARDS MADE OUTSIDE OF THE PLAN.  AFTER THE ADMINISTRATOR DETERMINES
THAT IT WILL OFFER STOCK PURCHASE RIGHTS UNDER THE PLAN, IT SHALL ADVISE THE
OFFEREE IN WRITING OR ELECTRONICALLY, BY MEANS OF A NOTICE OF GRANT, OF THE
TERMS, CONDITIONS AND RESTRICTIONS RELATED TO THE OFFER, INCLUD­ING THE NUMBER
OF SHARES THAT THE OFFEREE SHALL BE ENTITLED TO PURCHASE, THE PRICE TO BE PAID,
AND THE TIME WITHIN WHICH THE OFFEREE MUST ACCEPT SUCH OFFER.  THE OFFER SHALL
BE ACCEPTED BY EXECUTION OF A RESTRICTED STOCK PURCHASE AGREEMENT IN THE FORM
DETERMINED BY THE ADMINISTRATOR.


 


(B)           REPURCHASE OPTION.  UNLESS THE ADMINISTRATOR DETERMINES OTHERWISE,
THE RESTRICTED STOCK PURCHASE AGREEMENT SHALL GRANT THE COMPANY A REPURCHASE
OPTION EXERCISABLE UPON THE VOLUNTARY OR INVOLUNTARY TERMINATION OF THE
PURCHASER’S SERVICE WITH THE COMPANY FOR ANY REASON (INCLUDING DEATH OR
DISABILITY).  THE PURCHASE PRICE FOR SHARES REPURCHASED PURSUANT TO THE
RESTRICTED STOCK PURCHASE AGREEMENT SHALL BE THE ORIGINAL PRICE PAID BY THE
PURCHASER AND MAY BE PAID BY CANCELLATION OF ANY INDEBTEDNESS OF THE PURCHASER
TO THE COMPANY.  THE REPURCHASE OPTION SHALL LAPSE AT A RATE DETERMINED BY THE
ADMINISTRATOR.


 


(C)           OTHER PROVISIONS.  THE RESTRICTED STOCK PURCHASE AGREEMENT SHALL
CONTAIN SUCH OTHER TERMS, PROVISIONS AND CONDITIONS NOT INCONSISTENT WITH THE
PLAN AS MAY BE DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION.


 

9

--------------------------------------------------------------------------------


 


(D)           RIGHTS AS A STOCKHOLDER.  ONCE THE STOCK PURCHASE RIGHT IS
EXERCISED, THE PURCHASER SHALL HAVE THE RIGHTS EQUIVALENT TO THOSE OF A
STOCKHOLDER, AND SHALL BE A STOCKHOLDER WHEN HIS OR HER PURCHASE IS ENTERED UPON
THE RECORDS OF THE DULY AUTHORIZED TRANSFER AGENT OF THE COMPANY.  NO ADJUSTMENT
WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT FOR WHICH THE RECORD DATE IS PRIOR TO
THE DATE THE STOCK PURCHASE RIGHT IS EXERCISED, EXCEPT AS PROVIDED IN SECTION 14
OF THE PLAN.


 


13.           TRANSFERABILITY OF OPTIONS AND STOCK PURCHASE RIGHTS.  UNLESS
DETERMINED OTHERWISE BY THE ADMINISTRATOR, AN OPTION OR STOCK PURCHASE RIGHT MAY
NOT BE SOLD, PLEDGED, ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY
MANNER OTHER THAN BY WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE
EXERCISED, DURING THE LIFETIME OF THE OPTIONEE, ONLY BY THE OPTIONEE.  IF THE
ADMINISTRATOR MAKES AN OPTION OR STOCK PURCHASE RIGHT TRANSFERABLE, SUCH OPTION
OR STOCK PURCHASE RIGHT SHALL CONTAIN SUCH ADDITIONAL TERMS AND CONDITIONS AS
THE ADMINISTRATOR DEEMS APPROPRIATE.


 


14.           ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, MERGER OR CHANGE IN
CONTROL.


 


(A)           CHANGES IN CAPITALIZATION.  SUBJECT TO ANY REQUIRED ACTION BY THE
STOCKHOLDERS OF THE COMPANY, THE NUMBER OF SHARES OF COMMON STOCK THAT HAVE BEEN
AUTHORIZED FOR ISSUANCE UNDER THE PLAN BUT AS TO WHICH NO OPTIONS OR STOCK
PURCHASE RIGHTS HAVE YET BEEN GRANTED OR WHICH HAVE BEEN RETURNED TO THE PLAN
UPON CANCELLATION OR EXPIRATION OF AN OPTION OR STOCK PURCHASE RIGHT AND THE
NUMBER OF SHARES OF COMMON STOCK AS WELL AS THE PRICE PER SHARE OF COMMON STOCK
COVERED BY EACH SUCH OUTSTANDING OPTION OR STOCK PURCHASE RIGHT, SHALL BE
PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR DECREASE IN THE NUMBER OF ISSUED
SHARES OF COMMON STOCK RESULTING FROM A STOCK SPLIT, REVERSE STOCK SPLIT, STOCK
DIVIDEND, COMBINATION OR RECLASSIFICATION OF THE COMMON STOCK, OR ANY OTHER
INCREASE OR DECREASE IN THE NUMBER OF ISSUED SHARES OF COMMON STOCK EFFECTED
WITHOUT RECEIPT OF CONSIDERATION BY THE COMPANY; PROVIDED, HOWEVER, THAT
CONVERSION OF ANY CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE DEEMED TO
HAVE BEEN “EFFECTED WITHOUT RECEIPT OF CONSIDERATION.”  SUCH ADJUSTMENT SHALL BE
MADE BY THE BOARD, WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING
AND CONCLUSIVE.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO ISSUANCE BY THE COMPANY
OF SHARES OF STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK
OF ANY CLASS, SHALL AFFECT, AND NO ADJUST­MENT BY REASON THEREOF SHALL BE MADE
WITH RESPECT TO, THE NUMBER OR PRICE OF SHARES OF COMMON STOCK SUBJECT TO AN
OPTION OR STOCK PURCHASE RIGHT.


 


(B)           DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF THE PROPOSED
DISSOLUTION OR LIQUIDA­TION OF THE COMPANY, THE ADMINISTRATOR SHALL NOTIFY EACH
OPTIONEE AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF SUCH PROPOSED
TRANSACTION.  THE ADMINISTRATOR IN ITS DISCRETION MAY PROVIDE FOR AN OPTIONEE TO
HAVE THE RIGHT TO EXERCISE HIS OR HER OPTION UNTIL TEN (10) DAYS PRIOR TO SUCH
TRANSACTION AS TO ALL OF THE OPTIONED STOCK COVERED THEREBY, INCLUDING SHARES AS
TO WHICH THE OPTION WOULD NOT OTHERWISE BE EXERCISABLE.  IN ADDITION, THE
ADMINISTRATOR MAY PROVIDE THAT ANY COMPANY REPURCHASE OPTION APPLICABLE TO ANY
SHARES PURCHASED UPON EXERCISE OF AN OPTION OR STOCK PURCHASE RIGHT SHALL LAPSE
AS TO ALL SUCH SHARES, PROVIDED THE PROPOSED DISSOLUTION OR LIQUIDATION TAKES
PLACE AT THE TIME AND IN THE MANNER CONTEMPLATED.  TO THE EXTENT IT HAS NOT BEEN
PREVIOUSLY EXERCISED, AN OPTION OR STOCK PURCHASE RIGHT WILL TERMINATE
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION.


 


(C)           MERGER OR CHANGE IN CONTROL.  IN THE EVENT OF A MERGER OF THE
COMPANY WITH OR INTO ANOTHER CORPORATION, OR A CHANGE IN CONTROL, EACH
OUTSTANDING OPTION AND STOCK PURCHASE RIGHT SHALL BE ASSUMED OR AN EQUIVALENT
OPTION OR RIGHT SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A PARENT OR
SUBSIDIARY OF THE SUCCESSOR CORPORATION.


 

In the event that the successor corporation refuses to assume or substitute for
the Option or Stock Purchase Right, the Optionee shall fully vest in and have
the right to exercise the Option or Stock Purchase Right as to all of the
Optioned Stock, including Shares as to which it would not otherwise be vested or

 

10

--------------------------------------------------------------------------------


 

exercisable.  If an Option or Stock Purchase Right becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
sale of assets, the Administrator shall notify the Optionee in writing or
electronically that the Option or Stock Purchase Right shall be fully vested and
exercisable for a period of fifteen (15) days from the date of such notice, and
the Option or Stock Purchase Right shall terminate upon the expiration of such
period.

 

For the purposes of this subsection (c), the Option or Stock Purchase Right
shall be considered assumed if, following the merger or Change in Control, the
option or right confers the right to purchase or receive, for each Share of
Optioned Stock subject to the Option or Stock Purchase Right immediately prior
to the merger or Change in Control, the consideration (whether stock, cash, or
other securities or property) received in the merger or Change in Control by
holders of Common Stock for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option or
Stock Purchase Right, for each Share of Optioned Stock subject to the Option or
Stock Purchase Right, to be solely common stock of the successor corporation or
its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the merger or Change in Control.

 


15.           DATE OF GRANT.  THE DATE OF GRANT OF AN OPTION OR STOCK PURCHASE
RIGHT SHALL BE, FOR ALL PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE
DETERMINATION GRANTING SUCH OPTION OR STOCK PURCHASE RIGHT, OR SUCH OTHER LATER
DATE AS IS DETERMINED BY THE ADMINISTRATOR.  NOTICE OF THE DETERMINATION SHALL
BE PROVIDED TO EACH OPTIONEE WITHIN A REASONABLE TIME AFTER THE DATE OF SUCH
GRANT.


 


16.           AMENDMENT AND TERMINATION OF THE PLAN.


 


(A)           AMENDMENT AND TERMINATION.  THE BOARD MAY AT ANY TIME AMEND,
ALTER, SUSPEND OR TERMINATE THE PLAN.


 


(B)           STOCKHOLDER APPROVAL.  THE COMPANY SHALL OBTAIN STOCKHOLDER
APPROVAL OF ANY PLAN AMENDMENT TO THE EXTENT NECESSARY AND DESIRABLE TO COMPLY
WITH APPLICABLE LAWS.


 


(C)           EFFECT OF AMENDMENT OR TERMINATION.  NO AMENDMENT, ALTERATION,
SUSPENSION OR TERMINATION OF THE PLAN SHALL IMPAIR THE RIGHTS OF ANY OPTIONEE,
UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE OPTIONEE AND THE ADMINISTRATOR,
WHICH AGREEMENT MUST BE IN WRITING AND SIGNED BY THE OPTIONEE AND THE COMPANY. 
TERMINATION OF THE PLAN SHALL NOT AFFECT THE ADMINISTRATOR’S ABILITY TO EXERCISE
THE POWERS GRANTED TO IT HEREUNDER WITH RESPECT TO OPTIONS GRANTED UNDER THE
PLAN PRIOR TO THE DATE OF SUCH TERMINATION.


 


17.           CONDITIONS UPON ISSUANCE OF SHARES.


 


(A)           LEGAL COMPLIANCE.  SHARES SHALL NOT BE ISSUED PURSUANT TO THE
EXERCISE OF AN OPTION OR STOCK PURCHASE RIGHT UNLESS THE EXERCISE OF SUCH OPTION
OR STOCK PURCHASE RIGHT AND THE ISSUANCE AND DELIVERY OF SUCH SHARES SHALL
COMPLY WITH APPLICABLE LAWS AND SHALL BE FURTHER SUBJECT TO THE APPROVAL OF
COUNSEL FOR THE COMPANY WITH RESPECT TO SUCH COMPLIANCE.


 


(B)           INVESTMENT REPRESENTATIONS.  AS A CONDITION TO THE EXERCISE OF AN
OPTION OR STOCK PURCHASE RIGHT, THE COMPANY MAY REQUIRE THE PERSON EXERCISING
SUCH OPTION OR STOCK PURCHASE RIGHT TO REPRESENT AND WARRANT AT THE TIME OF ANY
SUCH EXERCISE THAT THE SHARES ARE BEING PURCHASED ONLY FOR INVESTMENT


 

11

--------------------------------------------------------------------------------


 


AND WITHOUT ANY PRESENT INTENTION TO SELL OR DISTRIBUTE SUCH SHARES IF, IN THE
OPINION OF COUNSEL FOR THE COMPANY, SUCH A REPRESENTATION IS REQUIRED.


 


18.           INABILITY TO OBTAIN AUTHORITY.  THE INABILITY OF THE COMPANY TO
OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING JURISDICTION, WHICH AUTHORITY
IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY TO THE LAWFUL ISSUANCE AND
SALE OF ANY SHARES HEREUNDER, SHALL RELIEVE THE COMPANY OF ANY LIABILITY IN
RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES AS TO WHICH SUCH REQUISITE
AUTHORITY SHALL NOT HAVE BEEN OBTAINED.


 


19.           RESERVATION OF SHARES.  THE COMPANY, DURING THE TERM OF THIS PLAN,
WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF SHARES AS SHALL BE
SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE PLAN.


 


20.           STOCKHOLDER APPROVAL.  THE PLAN SHALL BE SUBJECT TO APPROVAL BY
THE STOCKHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS AFTER THE DATE THE
PLAN IS ADOPTED.  SUCH STOCKHOLDER APPROVAL SHALL BE OBTAINED IN THE MANNER AND
TO THE DEGREE REQUIRED UNDER APPLICABLE LAWS.

 

12

--------------------------------------------------------------------------------